Citation Nr: 1110328	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from August 1968 to March 1970.  He had periods of active duty for training in December 1967 and June 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's application to reopen a claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In the September 2008 and July 2010 letters, the RO notified the Veteran that his claim was previously denied for lack of a current PTSD diagnosis.  The July 2010 letter also indicated the Veteran failed to show a stressful event in service.  In fact, the Veteran's PTSD claim was denied in both the January 2003 RO decision and January 2007 Board decision for lack of verifiable stressor, as the Veteran had a diagnosis of PTSD (VA psychiatric consultation March 2002 and Post Traumatic Stress Clinic Team record of April 2002).  Therefore, the AMC/RO should provide the Veteran with a proper notice letter that addresses his application to reopen a claim for service connection for PTSD that complies with the Court's holding in Kent.

The Veteran seeks service connection for PTSD.  Service connection for PTSD currently requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

The Veteran contends that he has PTSD as a result of several alleged stressful events in service, including seeing someone burned after a boiler explosion.  In a February 2009 stressor statement, the Veteran reported that he was called to his work station after a boiler had exploded.  He went to the fire room and saw Floyd, a shipmate, burned all over his body from the boiler explosion.  He reported this occurred in April or May 1969. 

In May 2009, the RO reported that the information required to verify the Veteran's claimed stressful events was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to research the case for a Marine Corps records.  It was noted that research on the USS Edwards (DD 950) did not show that an explosion occurred during those months or that there was any evidence of an injured seaman named Floyd Janow (Janou).  Although research seems to have been completed, there is no indication that deck logs for the Veteran's identified period were reviewed for any information concerning boiler explosions or the claimed injured sailor.  As deck logs for the USS Edwards for the time period of April and May 1969 may support the Veteran's claimed stressor, the RO/AMC should locate and associate these records with the claims file.  

In a February 2004 letter, the Veteran stated he was receiving payments from the Social Security Administration.  Those records have not been obtained by VA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran with a notice letter consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), informing him of the unique character of evidence that must be presented as to his claim concerning whether new and material evidence has been presented to reopen claim of entitlement to service connection for PTSD.  He should be informed of the correct for the prior denial of service connection for PTSD, which was the lack of verifiable stressor evidence, and not lack of a diagnosis.  He must be provided sufficient time to respond.

2.  The RO/AMC should contact the Naval Historical Center, the National Records and Archives Administration (NARA), the JSRRC, and any other appropriate state and federal agency, and request a copy of the deck logs for the USS Edwards (DD 950) for the period from April to May 1969, to include any information regarding (a) boiler explosions; and (b) any injury to Floyd Janow (Janau).

3.  The RO/AMC should contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefit (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If any records are unavailable, a note to that effect should be placed in the claims file, and the Veteran and his representative so advised in writing.

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for service connection for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the October 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


